Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-21-00028-CV

                            IN THE INTEREST OF N.M.B.

                From the 438th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2016-EM5-06049
                       Honorable Antonia Arteaga, Judge Presiding

     BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RODRIGUEZ, AND JUSTICE
                             VALENZUELA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of appeal are taxed against appellant.

      SIGNED April 20, 2022.


                                             _________________________________
                                             Liza A. Rodriguez, Justice